Citation Nr: 0907693	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-27 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating higher than 50 percent for post-
traumatic stress disorder (PTSD).  

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, that denied the benefits sought on appeal.  
The Veteran, who had active service from July 1966 to July 
1968, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

The issue of a rating higher than 50 percent for PTSD is 
addressed in the REMAND portion of the decision below.



FINDING OF FACT

The Veteran's service-connected disabilities are shown to be 
of such a nature and severity as to preclude the performance 
of all types of substantially gainful employment.



CONCLUSION OF LAW

The requirements for a total evaluation based on individual 
unemployability due to service-connected disabilities have 
been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.16 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the appellant's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).   However, In light of the 
favorable disposition, that is, the allowance of TDIU, the 
only matter resolved in this decision, further discussion of 
the VA's "duty to notify" and "duty to assist" obligations 
with regard to the claim for TDIU is not necessary.

The Veteran essentially contends that he is unable to work 
due to the combination of his service connected disabilities.  
In October 2008, the Veteran testified he did not have the 
requisite education to sustain his job in wastewater 
management.  

During the course of this appeal, a rating decision in 
December 2006 granted the Veteran service connection for 
peripheral neuropathy of the right lower extremity, with a 10 
percent evaluation effective August 2, 2006; and service 
connection peripheral neuropathy of the left lower extremity 
with an evaluation of 10 percent effective August 2, 2006.  
The record also discloses that the Veteran's disabilities for 
compensation purposes, include PTSD, rated 50 percent 
disabling, effective August 2000; diabetes mellitus, rated 20 
percent disabling, effective August 2003; peripheral 
neuropathy of the left lower extremity, rated 10 percent 
disabling, effective August 2, 2006; peripheral neuropathy of 
the right lower extremity, rated 10 percent disabling, 
effective, August 2, 2006.  The Veteran's combined evaluation 
is 70 percent, effective August 2, 2006.  

Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is 
less than total when the disabled person is, in the judgment 
of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities provided that, if there is one such 
disability, this disability shall be rated at 60 percent or 
more, and if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above 
purpose of one 40 percent disability in combination, 
disabilities of one or both upper or lower extremities, 
including the bilateral factor, will be considered as one 
disability.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  However, it 
is the established policy of the VA that all veterans who are 
unable to secure or follow a substantially gainful occupation 
by reason of service-connected disabilities shall be rated 
totally disabled on an extraschedular basis.  38 C.F.R. 
§ 4.16(b).

Therefore, effective August 2, 2006, the Veteran meets the 
percentage requirements for a total disability evaluation 
under 38 C.F.R. § 4.16 (a).  The remaining question, 
therefore, is whether the evidence demonstrates that the 
Veteran is totally disabled solely as a result of his 
service-connected disabilities.

In support of the Veteran's claim, the VA medical records 
show that in April 1999, the Veteran retired early from his 
job due to having problems getting along with people at work.  
In August 2000, the Veteran's private psychologist was of the 
opinion that the severity of his PTSD prevented him from 
effectively working with others.  

Based on this record, the Board is of the opinion that the 
evidence creates a reasonable doubt as to whether the Veteran 
is able to obtain and maintain any type of substantially 
gainful employment.  Resolving any reasonable doubt regarding 
this matter in the Veteran's favor, entitlement to a total 
evaluation based upon individual unemployability due to 
service-connected disabilities is established.


ORDER

Subject to the provisions governing the award of monetary 
benefits, a total evaluation based on individual 
unemployability due to service-connected disabilities is 
granted.




REMAND

A preliminary review of the record discloses a need for 
further development with respect to the claim for an 
increased evaluation for PTSD prior to final appellate 
review.  In this regard, the Board is of the opinion that the 
record reflects a need for a VA examination prior to further 
appellate review.  In October 2008, the Veteran testified 
that his PTSD increased in severity since his last 
examination in November 2006.  Since the Veteran's last VA 
examination in November 2006, VA progress notes in May 2008, 
document the Veteran's complaints of heightened stress and 
increased irritability.  As the evidence suggests a material 
change in the Veteran's PTSD, the Board believes that the 
Veteran should be afforded another VA examination to 
determine the current level of severity of his PTSD.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

The Veteran should be afforded a 
psychiatric examination to ascertain the 
severity and manifestations of his PTSD.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and report complaints and 
clinical findings in detail.  The 
examiner is also requested to assign an 
Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, that represents only 
the symptomatology attributable to the 
Veteran's service-connected disability.  
Lastly, the examiner is requested to 
offer an opinion as to the degree of 
functional impairment the Veteran's 
service-connected PTSD produces in his 
capacity for performing substantially 
gainful employment and whether such 
employment is possible given the severity 
of the service-connected PTSD.  A clear 
rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence 
and/or argument he desires to have considered in connection 
with his current appeal.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  No action is required of the Veteran until he is 
notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


